In the

    United States Court of Appeals
                  For the Seventh Circuit
                    ____________________
No. 20-1990
UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
                               v.

LATRELL S. COE,
                                            Defendant-Appellant.
                    ____________________

           Appeal from the United States District Court
                 for the Southern District of Illinois.
        No. 4:19-CR-40083-SMY-1 — Staci M. Yandle, Judge.
                    ____________________

   ARGUED JANUARY 26, 2021 — DECIDED MARCH 24, 2021
               ____________________

   Before SYKES, Chief Judge, and EASTERBROOK and KIRSCH,
Circuit Judges.
   SYKES, Chief Judge. Latrell Coe and two accomplices trav-
eled from Indiana to a small town in southern Illinois where
they robbed a Verizon store at gunpoint, fleeing with more
than $25,000 in merchandise and cash. Police tracked them
down, and a grand jury returned an indictment charging
them with Hobbs Act robbery and brandishing a firearm in
connection with a crime of violence. Coe pleaded guilty to
2                                                 No. 20-1990

both crimes, and the district court imposed a total sentence
of 117 months in prison, the bottom of the advisory range
under the Sentencing Guidelines.
    Coe challenges his sentence on two grounds. First, he ar-
gues that the judge improperly considered his race by
relying on a false stereotype about black families. (Coe is
black.) Second, he argues that the judge committed proce-
dural error by failing to adequately consider his argument
about “brain science” and the psychological immaturity of
young men in their late teens. (Coe was 18 when he commit-
ted these crimes.) We reject both arguments and affirm.
                       I. Background
    In July 2019 Coe and two other men drove from
Indianapolis to tiny Mt. Carmel, Illinois, where they robbed
a Verizon store by holding employees and customers at
gunpoint. The robbers parked in the alley behind the store,
and one of them stayed in the car while Coe and the other
went in. The two men first asked to buy a phone; then each
displayed a handgun, racked the chamber, and announced,
“[t]his is a robbery.” While continuously brandishing their
guns, Coe and his accomplice ordered two customers and an
employee to stay in place and forced another employee to
open the safe and load merchandise and cash into trash
bags. They then fled the store with cash and goods worth
over $25,000, jumped into the getaway car, and sped off.
   An alert witness took photos of the robbers’ car as it left
the scene. The police located the car and eventually closed in
on the robbers, and Coe and his accomplices were arrested.
Officers recovered some of the stolen goods, together with
cash, firearms, and a tactical vest with magazine pouches,
No. 20-1990                                                   3

either from inside the getaway car or in the robbers’ posses-
sion.
    A grand jury returned a two-count indictment charging
Coe and his accomplices with interfering with commerce by
robbery, 18 U.S.C. § 1951, and brandishing a firearm during
a crime of violence, id. § 924(c)(1)(A)(ii). Coe pleaded guilty
to both counts. The probation office calculated a Guidelines
sentencing range of 33 to 41 months on the robbery count.
The firearm count requires a minimum consecutive sentence
of 84 months, so the presentence report (“PSR”) recom-
mended a total sentencing range of 117 to 125 months.
    Coe did not object to the Guidelines calculation or any-
thing else in the PSR, which included a list of his juvenile
adjudications (for firearm possession and escape); a few
arrests that did not result in charges (notably, for battery and
firearm possession); and several pending charges for state
crimes committed on the same day or shortly after the
robbery of the Verizon store.
    The government recommended a sentence of 125 months,
the top of the Guidelines range. The prosecutor concentrated
her sentencing argument on the violent nature of the robbery
and its effect on the victims. Coe’s attorney, for her part,
urged the court to consider a substantial downward variance
from the Guidelines range; she argued for a sentence of
84 months and one day. In other words, the defense sought
the minimum possible prison term for this combination of
crimes: one day for the robbery plus the 84-month mandato-
ry consecutive term on the firearm count.
   At the sentencing hearing, Coe’s attorney made two basic
points in mitigation. First, she briefly mentioned an argu-
4                                                   No. 20-1990

ment she had raised in her written sentencing memorandum
about the relationship between youth and brain develop-
ment. In that submission, counsel argued that Coe’s age—he
was 18 at the time of the crimes—deserved weight as a
mitigating factor because “brain development continues into
young adulthood” and some young adults in their late teens
and early twenties are not yet fully psychologically mature.
For support she cited two law-review articles, and she also
submitted a letter from one of Coe’s GED instructors who
asserted without explanation that “[i]t is a scientific fact that
the human brain is not even fully developed until the age of
26” and that Coe deserved leniency because he was young
and “made some really poor choices.”
    Second, counsel noted that when Coe was 13 years old,
his father was convicted of a serious drug crime and sen-
tenced to a lengthy prison term. Although Coe’s parents
divorced when he was five and he was raised by his mother,
counsel argued that as a result of his father’s incarceration,
Coe “lost his way” and “made really poor choices.” In her
sentencing memorandum, counsel cited several articles
discussing the problems encountered by children of incar-
cerated parents and, more generally, children who grow up
in father-absent families. Counsel did not, however, link the
information in the articles to her client’s particular circum-
stances or characteristics. Nor did she add anything to this
argument at sentencing; she mentioned the articles only in
passing.
   The remainder of counsel’s sentencing remarks simply
responded to the prosecutor’s argument about the violent
nature of the crime and explained why an 84-month sen-
tence would be sufficient to address Coe’s rehabilitation.
No. 20-1990                                                 5

    The judge imposed a sentence of 117 months, the bottom
of the range recommended by the Guidelines. At the begin-
ning of the hearing, she listed the statutory sentencing
factors, 18 U.S.C. § 3553(a), and when the time came to
announce the sentence, she explained that the aggravating
and mitigating factors called for a sentence at the low end of
the Guidelines range. The judge specifically identified what
she considered to be the most important aggravating factors:
the severity of the crimes (with particular emphasis on the
brandished firearms and the threats and intimidation); the
emotional impact on the victims; Coe’s possession of a
tactical vest (demonstrating that his actions were not impul-
sive); and the need to deter others from similar crimes.
    The judge also specifically considered the arguments Coe
raised in mitigation. Responding to the point about teenage
brain development, the judge explained why Coe’s age was
not a weighty mitigating factor, directing her remarks
specifically to him:
      At the same time, there are mitigating factors.
      You were very young at the time; I think even
      now you are just 19. And as your lawyer points
      out, there [are] statistics that say because of
      brain development, 18-year-old or younger,
      teenage men are—their brains aren’t devel-
      oped.
      Well, here’s the deal, and to be totally honest
      with you: There are hundreds of millions of
      18-year-old, and younger, teenage men who,
      even though their brains may not be totally
      developed, do not engage in the type of crimi-
      nal conduct that you did. And so, yes, that may
6                                                No. 20-1990

      be true. But that does not explain away your
      crime or your conduct.
    The judge also considered the argument about Coe’s fa-
ther’s incarceration, explaining that because Coe had other
significant sources of family support—namely, his mother—
this factor deserved little weight.
      Obviously, [your father’s incarceration] had
      some impact. But you had a very supporting
      mother and family. And even in the PSR, you
      admit yourself, your mother did a good job
      raising you.
      And so, I’m sure that you felt some loss sur-
      rounding your father’s incarceration, but you
      had other resources available to you. And, …
      unlike some people who have no one, that’s …
      not your story. And frankly, Mr. Coe? The ab-
      sence of a father in a home, I don’t have to tell
      you, is a common thing in our particular com-
      munity. And we cannot excuse criminal behav-
      ior and other bad behavior based on that,
      particularly when you’ve got someone loving
      like a mother in your corner and have other
      opportunities. So, you don’t get a pass for that.
    The judge concluded her analysis by rejecting Coe’s pro-
posed variance from the Guidelines range. She explained
that a downward variance was not warranted because Coe’s
crimes were violent and his juvenile criminal history was
serious, especially the arrests and adjudications for crimes
involving violence and firearms. She also mentioned the
need for both general and specific deterrence. After an-
No. 20-1990                                                 7

nouncing the 117-month sentence, the judge asked the
attorneys if they wanted any further elaboration of her
decision. Both said no.
                       II. Discussion
    Coe raises claims of constitutional and procedural sen-
tencing error, so our review is de novo. United States v.
Bustos, 912 F.3d 1059, 1062 (7th Cir. 2019) (regarding proce-
dural challenges); United States v. Sunmola, 887 F.3d 830, 839
(7th Cir. 2018) (regarding constitutional challenges).
A. Impermissible Consideration of Race
    Coe first argues that the judge impermissibly rejected his
absent-father argument based on his race by engaging in
racial stereotyping premised on unsupported assumptions
about absent fathers in the black community. He frames this
claimed error as a violation of his right to equal protection,
see United States v. Grisanti, 943 F.3d 1044, 1053 (7th Cir.
2019), or alternatively his due-process right to be sentenced
based on accurate information, see United States v. Walton,
907 F.3d 548, 552 (7th Cir. 2018).
    We note for starters that the Guidelines expressly forbid
the consideration of race in sentencing, U.S.S.G. § 5H1.10,
and we normally consider nonconstitutional arguments
before constitutional ones, see United States v. Vargas,
915 F.3d 417, 420 (7th Cir. 2019). Whether grounded in the
Guidelines or the Constitution, Coe’s claim rests on the
judge’s commentary about his absent-father argument—
more specifically, the judge’s statement that “[t]he absence
of a father in a home … is a common thing in our particular
community. And we cannot excuse criminal behavior and
other bad behavior based on that … .” The judge did not
8                                                No. 20-1990

specify what she meant by “our particular community,” but
both Coe and the judge are black, so we can safely assume
that she was referring to the black community.
    As Coe sees it, this comment shows that the judge reject-
ed his mitigation argument about absent fathers because of
his race. Divorced from context, perhaps the statement could
be understood in that way. But the statement cannot be
considered in isolation. Reading the record as a whole, the
judge identified several reasons for her conclusion that the
absent-father argument deserved little weight as a mitigat-
ing factor. Focusing on Coe’s individual circumstances, she
acknowledged that his father’s imprisonment likely had
some effect on him but explained that he had other sources
of support, unlike some children of incarcerated fathers who
“have no one.” Elaborating on this point, the judge observed
that the absent-father argument might deserve more weight
if Coe did not have the support of a loving mother or lacked
“other opportunities.” Importantly, the judge did not sum-
marily reject Coe’s argument about his absent father, nor did
she refuse to weigh it in the balance. Rather, she considered
it in context and connected it to Coe’s particular circum-
stances: “Obviously, it had some impact. But you had a very
supporting mother and family. … And we cannot excuse
criminal behavior … based on [an absent father] … when
you’ve got someone loving like a mother in your corner … .”
This race-neutral reasoning undermines Coe’s contention
that the judge rejected his absent-father argument because of
his race.
   We note as well that it’s not enough for Coe to point to
an impermissible statement in the judge’s sentencing re-
marks. Rather, he must also show that the judge relied on an
No. 20-1990                                                  9

impermissible factor to arrive at the sentence imposed. See
United States v. Patel, 921 F.3d 663, 671 (7th Cir. 2019) (con-
cluding that the judge’s brief, off-topic comment did not
require reversal because it had no bearing on the sentence);
Walton, 907 F.3d at 552 (explaining that due process is impli-
cated only if the judge actually relied on false information);
United States v. Smith, 562 F.3d 866, 872–74 (7th Cir. 2009)
(upholding the sentence when the record as a whole showed
that a questionable statement by the judge did not affect the
court’s reasoning).
    Coe has not carried this burden. As we’ve just explained,
the judge gave several reasons for her decision to give little
weight to the absent-father argument—most notably, Coe’s
strong support from his mother and other family members.
Moreover, most of her sentencing analysis focused on the
violent nature of Coe’s crimes and her concerns about his
criminal history. Read fairly and as a whole, the judge’s
remarks make it clear that the sentencing decision was
overwhelmingly driven by these factors and was uninflu-
enced by her perceptions about absent fathers in the black
community. Finally, the 117-month sentence represents the
bottom of the Guidelines range, which Coe concedes was
properly calculated, and the judge adequately explained
why a downward variance was unwarranted. On this record
we’re satisfied that Coe’s race had no bearing on the sen-
tence imposed.
B. “Brain Science” Argument
   Coe also argues that the judge committed procedural er-
ror by failing to provide a reasoned basis for rejecting his
argument about “brain science” and the underdeveloped
10                                                No. 20-1990

brains of 18-year-olds. Once again, this argument miscon-
strues the record.
    First, the judge did not ignore this argument. Rather, she
acknowledged Coe’s youth and the status of brain develop-
ment in an 18-year-old. Second, Coe’s argument was wholly
generic and thus could apply to a wide swath of defendants
regardless of their particular circumstances. Accordingly, we
can comfortably classify it as a “stock argument” that re-
quired little, if any, discussion. United States v. Graham,
915 F.3d 456, 459 (7th Cir. 2019) (explaining that “the obliga-
tion to address mitigating arguments decreases when a
defendant presents ‘stock arguments’” (quoting United States
v. Martinez, 520 F.3d 749, 753 (7th Cir. 2008))). Finally, the
judge reasonably concluded that Coe’s crimes could not be
explained away by his youth—at least not to the extent Coe
suggested—because millions of young adults in their late
teens and early twenties obey the law. No further explana-
tion was required.
                                                    AFFIRMED